DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/08/2019. Based on Applicant’s reply, Species II : Fig. 9A-14 will be examined, with the inclusion of Fig.1. Claims 8-15,21-27. New claims 28-32 will also be examined as they are drawn to the elected species. Note that claims 1-7 were already cancelled prior to the last office action. 

Claim Objections
Claim 14 is objected to because of the following informalities:  Applicant is missing an “a” in front of sidewall in line 2. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Regarding claims 11 and 14, Applicant discloses the phrase “generally parallel,” (claim 11) and “generally perpendicular” (claim 14) however, these terms are indefinite. One cannot ascertain the metes and bounds of the phrase “generally parallel” and “generally perpendicular” without undue experimentation. What is considered generally parallel/perpendicular vs. non-parallel/perpendicular vs. parallel/perpendicular? Either the components are not parallel/perpendicular, or are parallel/perpendicular.  For the purposes of examination, they are considered to be parallel (claim 11) and perpendicular (claim 14) until further clarification is provided. 
	Regarding claim 14, Applicant refers to the term “first latch pin” however, this term is inconsistent with the terminology used in the specifications. In fact, there is no first latch pin explicitly disclosed in the specification or in previous claim disclosure, rather just a latch pin and a second latch pin. For the purposes of examination, the first latch pin in claim 14 refers to the latch pin in claim 8. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-15, 21-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tien US 20130127184.

Regarding claim 8, Tien discloses an apparatus, comprising: 
a displacement rod (6) structured for displacement between a retracted rod position (unlatched) and an extended rod (latched) position; 
at least one first link (combination of 5A and 71A) having a first end (at corner, adjacent 716) and a link slot (created by both 521 serving as the end of slot, and the space between as the middle portion of the slot), the first end of the at least one first link pivotally coupled to the displacement rod by a first link pin (73); 
at least one second link (42) having a first end (at 424) and a second end (at 421), the first end of the at least one second link pivotally coupled to the at least one first link by a second link pin (55) that extends into the link slot; and 
a latch bolt (4) having a first latch slot (hole that receives 44) and a second latch slot (hole that receives 43), the first latch slot structured to receive insertion of a latch pin (44), the second latch slot adapted to receive a static latch pin (43), the latch bolt structured for displacement between an extended position and a retracted position. (fig.1-6) 

Regarding claim 9, Tien discloses the apparatus of claim 8, further comprising a biasing element (57) structured to provide a biasing force that biases the position of at least the at least one first link (fig.1-6, paragraph 34).

Regarding claim 10, Tien discloses the apparatus of claim 9, further comprising a housing (3) having a plurality of sidewalls (pair of 34 and back wall) defining an inner region (interior of 3 created by the sidewalls), the inner region sized to receive at least a portion (fig.1-6) of the latch bolt and at least a 

Regarding claim 11, Tien discloses the apparatus of claim 10, wherein the housing includes a first housing slot (323) structured to receive the first link pin, the first housing slot extending along an axis (along x-direction) arranged generally parallel to a direction of displacement (along x-direction) of the displacement rod as the displacement rod travels between the retracted rod position and the extended rod position. (fig.1-6)

Regarding claim 12, Tien discloses the apparatus of claim 11, wherein the housing includes a second housing slot (321) adapted to receive the second link pin, the second housing slot having a first portion (length of 321) and a second portion (width of 321), the first portion extending along a first axis (x-axis, fig.2), the second portion extending along a second axis (z-axis, fig.2) that is non-parallel (it is perpendicular) to the first axis. (fig.1-6)

Regarding claim 13, Tien discloses the apparatus of claim 8, wherein the first latch slot extends along an axis (longitudinal axis of slot, fig.2) that is angularly offset from and arranged non-perpendicular (it is parallel) to an axis (longitudinal axis of slot, fig.2) of the second latch slot. (fig.1-6)

Regarding claim 14, Tien discloses the apparatus of claim 13, further comprising a latch housing (3) having a sidewall (pair of 32 and 37 in unison) defining a slot (interior ‘slot’ created by space defined by pair of 32, and 37), wherein the 

Regarding claim 15, Tien discloses the apparatus of claim 8, wherein the link slot has an elongated configuration (between both 521) that extends along a link axis (axis created between each 521), the link slot structured to accommodate displacement (accommodates pivotal displacement) of the second link pin at least when the displacement rod is displaced from the extended rod position to the retracted rod position while the latch bolt remains in the retracted position. (fig.1-6)

Regarding claim 21, Tien discloses an apparatus, comprising: 
a displacement rod (6) structured for displacement between a retracted rod position (unlatched) and an extended rod (latched) position; 
a first link (5A,71A) pivotally coupled (5A) to the displacement rod; 
a second link (42) pivotally coupled to the first link (via 55); and 
a latch bolt (4) configured for displacement between an extended position (latched) and a retracted (unlatched) position, the latch bolt defining a first latch slot (hole that receives 44) and a second latch slot (hole that receives 43), the first latch slot structured to receive a latch pin (44), the second latch slot structure to receive a static latch pin (43). (fig.1-6)

Regarding claim 22, Tien discloses the apparatus of claim 21, wherein the first link defines a link slot (521); and 
wherein the second link is pivotally coupled to the first link by a link pin (55) that extends into the link slot. (fig.1-6)

Regarding claim 23, Tien discloses the apparatus of claim 22, wherein the link slot has an elongated configuration (between both 521) that extends along a link axis (axis created between each 521), the link 

Regarding claim 24, Tien discloses the apparatus of claim 21, further comprising a biasing element (57) structured to provide a biasing force that biases the position of the first link. (fig.1-6, paragraph 34).

Regarding claim 25, Tien discloses the apparatus of claim 21, further comprising a housing (3) having a plurality of sidewalls (pair of 34, 37) defining an inner region (interior of 3 created by the sidewalls) sized to receive at least a portion (fig.1-6) of the latch bolt and at least a portion (fig.1-6)  of the displacement rod, and wherein the positon of the static latch pin is static relative to the housing. (fig.1-6)

Regarding claim 26, Tien discloses the apparatus of claim 25, wherein the housing includes a first housing slot (323) structured to receive a first link pin (73) that pivotally couples the first link to the displacement rod, the first housing slot extending along an axis (along x direction fig.2) arranged generally parallel to a direction of displacement (along x direction) of the displacement rod as the displacement rod travels between the retracted rod position and the extended rod position; and 
wherein the housing includes a second housing slot (321) adapted to receive a second link pin (55) that pivotally couples the second link to the first link, the second housing slot having a first portion (length of 321) and a second portion (width of 321), the first portion extending along a first axis (x-axis, fig.2), the second portion extending along a second axis (z-axis, fig.2) that is non-parallel (it is perpendicular) to the first axis. (fig.1-6)



Regarding claim 28, Tien discloses an apparatus, comprising: 
a displacement rod (6) structured for displacement between a retracted rod position (unlatched position) and an extended rod position (latched position); 
at least one first link (5A, 71A) having a first end (at corner, adjacent to 716) and a link slot (created by both 521 serving as the end of slot, and the space between as the middle portion of the slot), the first end of the at least one first link pivotally coupled to the displacement rod by a first link pin (73); 
at least one second link (42)  having a first end (at 424) and a second end (at 421), the first end of the at least one second link pivotally coupled to the at least one first link by a second link pin (55) that extends into the link slot; and 
a latch bolt (4) pivotally coupled to the second end of the at least one second link, the latch bolt structured for displacement between an extended position (latched) and a retracted (unlatched) position. (fig.1-6)

Regarding claim 29, Tien discloses the apparatus of claim 28, wherein the latch bolt has a first latch slot (hole that receives 44) and a second latch slot (hole that receives 43), the first latch slot structured to 

Regarding claim 30, Tien discloses the apparatus of claim 29, wherein the first latch slot extends along an axis (longitudinal axis of slot, fig.2) that is angularly offset from and arranged non-perpendicular (it is parallel) to an axis (longitudinal axis of slot, fig.2) of the second latch slot. (fig.1-6)

Regarding claim 31, Tien discloses the apparatus of claim 29, further comprising a latch housing (3) having a plurality of sidewalls (pair of 34, and 37) defining an inner region (interior of 3 created by the sidewalls), the inner region sized to receive at least a portion (fig.1-6) of the latch bolt and at least a portion (fig.1-6) of the displacement rod, and wherein the positon of the static latch pin is static relative to the housing. (fig.1-6)

Regarding claim 32, Tien discloses the apparatus of claim 31, wherein the latch housing includes: 
a first housing slot (323) structured to receive the first link pin, the first housing slot extending along an axis (along x direction) arranged generally parallel to a direction of displacement (along x direction) of the displacement rod as the displacement rod travels between the retracted rod position and the extended rod position; and
a second housing slot (321) adapted to receive the second link pin, the second housing slot having a first portion (length of 321) and a second portion (width of 321), the first portion extending along a first axis (x-axis, fig.2), the second portion extending along a second axis (z-axis fig.2) that is non-parallel (it is perpendicular) to the first axis. (fig.1-6)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to a latching apparatus.
Related but not relied upon prior art: 
	Lin US 8267441
	Shen US 20100066102
	Smith US 1324181
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334.  The examiner can normally be reached on Monday - Thursday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/F.F.A./
Examiner
Art Unit 3675

/CHRISTINE M MILLS/               Primary Examiner, Art Unit 3675                                                                                                                                                                                         	September 15, 2021